DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
A portion of Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
With regard to claims 8-14, Applicant states, “Without agreeing with the Examiner’s interpretation of the term “image analyzer,” Applicant respectfully believes that the structure associated with the “image analyzer” is at least implied or inherent. In that regard, it is respectfully believed that one skilled in the art would understand that the “image analyzer” may include a suitable processor like the image processor, for example, for performing the claimed functions, or may even be provided as a function of the image processor.” However, the specification would not lead one of ordinary skill in the art to interpret an image analyzer as an image processor. The specification (Page 10, paragraph 6) describes an image processor that receives information and images from an independent image analyzer. Since the specification describes the image analyzer and image processor as separate units, one of ordinary skill in the art would necessarily recognize an image processor to describe the structure of the image analyzer.
Applicant’s remaining arguments, see page 7, filed 24 February 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito et al. (US 2011/0091113 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an/the image analyzer” in claims 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-14, the claims recite “an/the image analyzer” followed by its respective functions. The limitations are therefore understood to be invoking 35 U.S.C. 112(f). However, the specification does not clearly link a corresponding structure to the claimed functions recited in the limitations. Therefore, claims 8-14 are rendered indefinite under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0091113 A1) in view of Tanaka (US 2014/0198104 A1).
Regarding claim 1, Ito discloses a method for modifying images for improved three-dimensional displaying, the method comprising: analyzing the images for detecting an angle of incidence of the illuminating light in the images; (Paragraph 0153, estimating a light source direction)	and modifying the luminance values of at least a section of at least one of the images based on the angle of incidence and anatomical details of a human face, wherein the anatomical details of the human face refer to a human nose (Paragraph 0153, a shadow appearing from a nose based on the direction of the light source and pixels in the region of the shadow can be corrected to have increased luminance).
	Ito does not clearly disclose pairs of images.	Tanaka discloses generating left eye and right eye images for display on a 3D display device (Paragraph 0062).	Tanaka’s left eye and right eye images for display on a 3D display device would have been recognized by one of ordinary skill in the art to be applicable to the luminance correction of pixels in regions where a shadow is cast from a nose based on a direction of a light source of Ito and the results would have been predictable in the generation of left eye and right eye images that each have luminance correction of pixels in regions where a shadow is cast from a nose based on a direction of a light source. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Ito discloses wherein analyzing comprises analyzing one image of each pair of images and determining the angle of incidence based on luminance distribution and/or luminance histogram for the respective image (Paragraph 0153, estimating the light source direction for luminance distribution correction).
Regarding claim 3, Ito discloses determining a main light source in the respective image, wherein the angle of incidence is determined for the light of the main light source (Paragraph 0153, estimating the light source direction as left or right).
Regarding claim 6, Ito discloses wherein modifying the luminance values comprises only modifying the luminance values if the angle of incidence indicates a position of a light source of the incident light that is left or right of an image center (Paragraph 0153, estimating the light source direction as left or right in order to perform luminance distribution correction).
Regarding claim 8, similar reasoning as discussed in claim 1 is applied.
Regarding claim 9, similar reasoning as discussed in claim 2 is applied.
Regarding claim 10, similar reasoning as discussed in claim 3 is applied.
Regarding claim 13, similar reasoning as discussed in claim 6 is applied.


Allowable Subject Matter
Claims 4, 5, 7, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not clearly disclose the method according to claim 2, wherein determining the angle of incidence comprises extracting objects in the respective image and determining the luminance distribution in the extracted objects.
Regarding claim 7, the prior art does not clearly disclose the method according to claim 1, wherein modifying the luminance values comprises darkening a left image under a line that divides the left image starting from a right top corner of the left image, an angle of the line being defined by the angle of incidence, or darkening a right image under a line that divides the right image starting from a left top comer of the right image, an angle of the line that divides the right image being defined by the angle of incidence.
Regarding claim 11, similar reasoning as discussed in claim 4 is applied.
Regarding claim 14, similar reasoning as discussed in claim 7 is applied.
Claims 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the limitations of claims 15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Tozuka et al. (US 2015/0245009 A1) discloses estimating the direction of a light source in an image. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613